DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 8, 10, 22 and 25-30 are pending. 
This office action is in response to an amendment filed 12/3/2021.
 	The application is a continuation of 14/417,823 filed 1/28/15, now abandoned which is a 371 filing of PCT/US2013/053065 filed 7/31/2013 which claims priority to provisional application 61/678,458 filed 8/1/2012. 

Information Disclosure Statement
An information disclosure statement filed 12/3/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action.  Document listed as office actions have been considered but have been crossed off of the Form 1449. Documents provided without complete details have been considered but are crossed off of the 1449. If applicants want these listed on the face of the file a new 1449 with the full listing is necessary. 
As a courtesy, it is noted that one of the references provided under Foreign References WO 2020016542 is not relevant to the instant invention as it is drawn to a screwdriver. 

Response to Amendments
Applicants’ amendment is sufficient to overcome the objections to the claims. As well, applicants’ arguments have established that the use of a non-ionic low molecular contrast agent in combination with AAV led to increased transduction in unexpected results. In contrast, the art 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 10, 22 and 25-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 and 22-25 of copending U.S. Patent 11,040,116. This rejection is maintained but updated due to the allowance of the copending case. 
Claims 1, 8, 10, 22 and 25-30 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of copending Application No. 17/102,291. This rejection is maintained. 

The instant claims and copending Application No. 17/702,291 are drawn to use of AAV9. However, copending Application No. 16/502,944 establishes that the preferred vectors is AAV9 (see e.g. abstract). 
The present invention relates to Adeno-associated virus type 9 methods and materials useful for intrathecal delivery of polynucleotides. Use of the methods and materials is indicated, for example, for treatment of lower motor neuron diseases such as SMA and ALS as well as Pompe disease and lysosomal storage disorders. It is disclosed that administration of a nonionic, low-osmolar contrast agent, together with a rAAV9 vector for the expression of Survival Motor Neuron protein, improves the survival of SMN mutant mice as compared to the administration of the expression vector alone.
	
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from copending Application No. 17/702,291 and copending U.S. Patent 11,040,116 then two different assignees would hold a patent to the claimed invention of copending Application No. 17/702,291 and copending U.S. Patent 11,040,116, and thus improperly there would be possible harassment by multiple assignees.
This is in part a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Applicant’s amendment to copending claims in US 16/406,904 are sufficient to overcome the rejection under obviousness double patenting rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/MARIA MARVICH/            Primary Examiner, Art Unit 1633